Exhibit 10.3

EXECUTION COPY

AMENDMENT NO. 4 TO CREDIT AGREEMENT

This Amendment No. 4 to Credit Agreement (this “Amendment”) dated as of
November 20, 2015, is made by and between KORN/FERRY INTERNATIONAL, a Delaware
corporation (“Borrower”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

This Amendment is made with reference to the following facts:

A. Borrower is currently indebted to Bank pursuant to the terms and conditions
of that certain Credit Agreement between Borrower and Bank dated as of
January 18, 2013 (as amended from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth for such terms in the Credit Agreement as amended hereby.

B. Borrower has requested that Bank agree to amend the Credit Agreement to
provide for Borrower and/or its Subsidiaries to enter into obligations in
respect of letters of credit or guarantees issued by other financial
institutions on behalf of Borrower and/or its Subsidiaries. Subject to the terms
and conditions set forth herein, Bank is willing to grant such accommodations to
Borrower as more specifically set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and benefits contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Borrower and Bank agree as follows:

1. AMENDMENTS TO CREDIT AGREEMENT.

A. Section 1.1 - Definition of Permitted Indebtedness. A new clause (k) is
appended to the definition of “Permitted Indebtedness” contained in Section 1.1
of the Credit Agreement as follows:

(k) Secured Indebtedness consisting of, arising from or in connection with
letters of credit or guarantees issued by other financial institutions on behalf
of Borrower and/or its Subsidiaries in an aggregate amount not at any time
exceeding $5,000,000.

B. Section 1.1 - Definition of Permitted Encumbrance. A new clause (q) is
appended to the definition of “Permitted Encumbrances” contained in Section 1.1
of the Credit Agreement as follows:

(q) Liens on cash deposits held by and in favor of other financial institutions
arising from or in connection with letters of credit or guarantees issued by
such other financial institutions on behalf of Borrower and/or its Subsidiaries
permitted by clause (k) of the definition of Permitted Indebtedness.



--------------------------------------------------------------------------------

2. MISCELLANEOUS.

A. Due Execution. Borrower represents and warrants that the execution, delivery
and performance of this Amendment and any instruments, documents or agreements
executed in connection herewith are within the powers of Borrower, have been
duly authorized by all necessary action, and do not contravene any law or the
terms of any organizational document of Borrower, result in a breach of, or
constitute a default under, any material contractual restriction, indenture,
trust agreement or other instrument or agreement binding upon Borrower other
than such violations, breaches or defaults which are not reasonably expected to
have a Material Adverse Effect.

B. Recitals Incorporated. The Recitals set forth above are incorporated into and
are made a part of this Amendment.

C. Further Assurances. Borrower, at its sole cost and expense, agrees to execute
and deliver all documents and instruments and to take all other actions as may
be required in order to consummate the purposes of this Amendment.

D. No Third Parties. Except as specifically provided herein, no third party
shall be benefited by any of the provisions of this Amendment; nor shall any
such third party have the right to rely in any manner upon any of the terms
hereof, and none of the covenants, representations, warranties or agreements
herein contained shall run in favor of any third party.

E. Integration; Interpretation. The parties acknowledge and agree that this
Amendment and all documents, instruments and agreements executed in connection
herewith are documents delivered to Bank in connection with the Credit Agreement
and are therefore Loan Documents. The Loan Documents, including this Amendment
and the documents, instruments and agreements executed in connection herewith,
contain or expressly incorporate by reference the entire agreement of the
parties with respect to the matters contemplated herein and supersede all prior
negotiations, discussions and correspondence. The Loan Documents shall not be
modified except by written instrument executed by all parties.

F. Counterparts and Execution. This Amendment may be executed in counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. Counterpart signature pages to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

G. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California.

H. Non-Impairment of Loan Documents. This Amendment shall be a part of the
Credit Agreement. Except as expressly provided in this Amendment or in any other
document, instrument or agreement executed by Bank, all provisions of the Loan
Documents shall remain in full force and effect, and Bank shall continue to have
all its rights and remedies under the Loan Documents.

 

- 2 -



--------------------------------------------------------------------------------

I. No Waiver. Nothing herein shall be deemed a waiver by Bank of any Default or
Event of Default. No delay or omission of Bank to exercise any right, remedy or
power under any of the Loan Documents shall impair such right, remedy or power
or be construed to be a waiver of any default or an acquiescence therein, and
single or partial exercise of any such right, remedy or power shall not preclude
other or further exercise thereof or the exercise of any other right, remedy or
power. No waiver of any term, covenant, or condition shall be deemed to waive
Bank’s right to enforce such term, covenant or condition at any other time.

J. Successors and Assigns. The terms of this Amendment shall be binding upon and
inure to the benefit of the successors and assigns of the parties to this
Amendment.

K. Costs and Expenses. Borrower agrees to pay, promptly upon Bank’s written
demand therefor, all costs and expenses (including without limitation reasonable
outside counsel fees) expended or incurred by Bank in connection with the
negotiation, documentation and preparation of this Amendment and any other
documents executed in connection herewith, and in carrying out the terms of this
Amendment, whether incurred before or after the effective date hereof.

L. Reaffirmation. Each guarantor party hereto as debtor, guarantor, or in any
other similar capacity in which such guarantor acts as a guarantor or an
accommodation party under any of the Loan Documents to which it is a party
hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, and undertakings arising under or pursuant
to the Subsidiary Guaranty and (ii) acknowledges and agrees that, subsequent to
the execution and delivery of, and after taking into account and giving effect
to, this Amendment, the Subsidiary Guaranty remains in full force and effect as
hereby ratified, amended and confirmed.

[signature page follows]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
set forth above.

 

BORROWER     BANK:

KORN/FERRY INTERNATIONAL,

a Delaware corporation

   

WELLS FARGO BANK,

NATIONAL, ASSOCIATION

By:    /s/ Robert Rozek     By:    /s/ Sanjna Daphtary   Name: Robert Rozek.    
  Sanjna Daphtary   Title:   Chief Financial Officer and Treasurer       Senior
Vice President

Acknowledged and agreed by the following Subsidiary Guarantors:

 

KORN/FERRY INTERNATIONAL

FUTURESTEP, INC.

    SENSA SOLUTIONS, INC, By:    /s/ Robert Rozek     By:   /s/ Wendy Monson  
Name: Robert Rozek       Name: Wendy Monson   Title:   President       Title:
   President

KORN FERRY LEADERSHIP

CONSULTING CORPORATION

    By:   /s/ Robert Rozek         Name: Robert Rozek         Title:   Chief
Executive Officer and President      